Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Pagei1of8 PagelD 24

REQ ee.
ECE IVER
19 Jur 17 PM 9

IN THE UNITED STATES DISTRICT COURT _ "3S
FOR THE WESTERN DISTRICT OF TENNESSEE -.)HOHS 4 gy,
WFSTERN DIVISION TK US Aspe
me Thi ey

ANTONIO STACKER

Petitioner.

CASE NO: 16-cr-20115-SHL

UNITED STATES OF AMERICA

Respondent, MOTION UNDER RULE 15(c) TO SUPPLEMENT AND

AMEND A PREVIOUS MOTION PENDING BEFORE THIS
COURT PURSUANT TO TITLE 28 U.S.C. §2255:

Nee NN ee ee ee ee

 

MOTION TO THE DISTRICT COURT PURSUANT TO RULE 15(c) SEEKING PERMISSION
TO SUPPLEMENT AND AMEND A MOTION ALREADY PENDING BEFORE THIS COURT

 

1

COMES NOW, Antonio Stacker, Hereinafter to be referred to as the
(petitioner), seeking permission for this Honorable Conrt to accept a mot-
ion by the petitioner as pursuant to Rule 15(c) and headed as a motion to
"Supplement and Amend" to insert into the record certain facts of import-

ance that reflect dramatically in this appeal. The petitioner asks the

CuULL LU a@LiLUW Llis IlULLOM to rerLect a new ruling tnat 18 1n accoraance
with the petitioner's case in general and pertinent facts that give great

weight to the petitioner's appeal before this court.
Case 2:19-cv-02315-SHL-dkv Document 5 Filed Or/t7itg Page 2 of 8 PagelD 25

thie ware

Petiticrer would state for the court that he is filing thig motion a
a pro-se inmate, and the fact that he is not a trained cr licensed attorney
and would ask the court for wide latitude and broac interpretation as to
legal prose and format pursuant to Haines v. Kerner, 404 U.S. 516, 5

(1972).
appellate right

m

This court has the petitioner's motion pursuant to hi

under Title 28 U.S.C. $2255, and the motion has already covered the issue

as to jurisdictional claims as to this court holding jurisdictional rights.

SUPPLEMENTAL ARGUMENT
JURY INSTRUCTION WAS VAGUE AS TO "JUSTIFICATION" OR "KNOWINGLY" DEFINITION:

The court failed the petitioner in its lack of clarification when it
gave the jury instructions as to what could only be considered in its delib-
erations as to the petitioner "knowingly possessed a firearm, meaning he
possessed the firearm purposefully and voluntarily, and not by accident or
mistake." (See Trial Transcripts, pg.921, line 8-11). Here, the court could
have and should have given the jury the added instructions as to the other
possible way that the petitioner could have "unknowingly" stili possessed
the firearm, in defense of himself in such a way as to solely protect him-
self against death or bodily harm. Such as in the newly decided case of

United States v. Rehaif, 888 F.3d 1138, 1140-41, 1147-48 (11th Cir.2018)

 

(Cert. granted 139 S.Ct. 914, 202 L.Ed.2d 644 NO:17-9560).
ln Kehait, the question arises as to "knowledge" as to being a felon.
the defendant was in the United States illegally, and rented a firearm to

shoot at a gunrange. The fact that the defendant Rehaif did [not] knowingly
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page3of8 PagelD 26

have awareness as to his being in unlawful possession of a firearm due to
his being in this country iliegaily, gave rise to his conviction and sub-
sequent appeal and winning his claim as to knowledge as to actually violat-
ing the rule of law in concerns to being a “felon in possession" of a fire-
arm as to knowingly. This brings into question the rules of criminal law
as to "seperate those who understand the wrongful nature of their act from

those who do not." See X-Citement Video, 513 U.S. 64, 70, 115 S.Ct. 464,

‘mens rea." In General,

130 L.Ed.2d 372 (1994)(Considering the law respecting

courts interpret criminal statutes to require that a defendant pessess a

mens rea, or guilty mind, as to every element of an offense). See Elonis -

v. United States, 575 U.S. sg _ — ——s,:« 135 S.Ct. 2001, 192 L.Ed.2d 1 (2015).
In such cases, courts read the statute against a "background rule"

that the defendant [must know] each fact making his conduct illegal.

Such as in Rehaif v. United States, No:17-9560 and the ruling that

 

the defendant did not "knowingly" have the foreknowledge that he did any-
thing outside the norm of the law, because he was not in awareness as to
his being in violation of the law. Here, the petitioner earned the right

to have the court give a jury instruction that gave them this option as to
the petitioner at the heat of the moment doing what any sane or normal per-
son would have done to protect themselves. The court put it to the jury
after the jury informed the court that it could not come to a conclusion

as to whether or not there was an actual crime even committed. The court
then tells the jury that one of the questions in the case is "whether the

" The court gave an vague

defendant was ‘justified’ in committing the crime.
interpretation and one that did not include a “mens rea" type option of the

petitioner “knowingly” violating the law. See Rehaif.
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page4of8 PagelD 27

COURT FAILED TO CORRECTLY CHARGE THE JURY

The court failed to correctly charge the jury in two seperate fashions.
First and foremost, the court gave the jury improper and vague jury instruct-
ions as to a "mens rea" type of verdict selection. While it is out of fash-
ion to tell a court it was incorrect, it is unfair to not point out in the
petitioner's defense, that the court should have given the jury the option
in light of its telling the court that it was unable to come to a final con-
clusion without direction as to the charge. See (Tr.Trans. Pg.1013-14) as
to the court telling the jury once again the same information as to the way
it must deliberate and come to a conclusion in this matter. Upon the court

telling the jury it was not meant to be an “endurance test,'' and one of the

jurors tells the court, "Yes, I want to go home," the jury goes back out at
5:55 p.m., it returns at approximately 6:01 p.m. with a verdict of guilty.

See United States v. Williams, 704 F.2d 315, 321 (6th Cir.1983)(The court

 

completely eliminated the "mens rea" requirement as to charged conduct). See
in conjunction with Williams, the court abused its discretion standards as
to any supplemental jury instruction for abuse of discretion to determine
whether it fairly responds to the jury's inquiry without creating prejudice.

See United States v. Sanders, 472 Fed.App'x. 376 (6th Cir.2012).

 

When the jury asked the court as to the way the instruction was to be
determined, the court should have given another option as to the "mens rea"
action of the defendant, and now as to the new ruling in Rehaif v. United -
States, NO:17-9560, it is apparent that the petitioner had a right to have
the jury instructed as to "knowingly" being a felon in possession of a fire-

arm if he had no prior knowledge that in simply protecting himself, and then
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page5of8 PagelD 28

immediately dis-associating himself of the situation to leave the danger of
that current situation, he had every right to have the jury deliberate that
type of possible justification as to the actions on that day.

The second error of the sentencing court as to failure to correctly
charge the jury, it came when there was a question as to whether the defend-
ant was using his phone, and one of the jurors made a statement that they
thought that the petitioner was taking photos with his phone of the jury.
The court should have openly "charged the Jury" as to this incident and the
fact that this was not an issue and had not transpired. See Arthur Anderson-

LLP v. United States, 544 U.S. 696, 125 S.Ct. 2129, 161 L.Ed.2d 1008 (2005);

 

United States v. Williams, 704 F.2d 315, 321 (6th Cir.1983); United States -

 

v. Munoz, 605 F.3d 359, 373-74 (6th Cir.2010).

This caused the petitioner great and harmful error in the fact that a
juror might have thought that the petitioner was taking pictures for nefar-
ious acts later. The court made the error of not charging the jury as to

their thoughts and or intents as to future impartiality in this case.

COURT FAILED TO CLARIFY THAT KEONA GORMANS TESTIMONY WAS DISCARDED

The court failed to charge the jury as to Keona Gorman's testimony as
being non-credible as to the case-in-chief. The fact that the court had to
remove the four points as to relevant conduct in the petitioners PSR at sen-
tencing, due to the fact that her testimony was clear when she stated that
she was afraid she would get into trouble, and therefore lied about the gun.
Then the court should have also told the jury in its turn to deliberate as

to the guilt of the petitioner to disregard any and all testimony given in
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page 6of8 PagelD 29

court in front of the jury as to the incidents in the case. If the court is
to discount the four level enhancement due to her testimony being unreliable,
it should have also given a charge to the jury as to the disregarding of all

testimony in the case by this witness.

CONCLUSION

The court should have been clearer in its availability to the jury as
to the "mens rea" type of charge needed to make this case viable. The petit-
ioner simply tried to protect himself. He had no foreknowledge that he was
guilty of any crime in this matter by taking an unknown firearm away from
Keona Gorman. The court had to disregard all of her testimony as to this
case, then there is no right pursuant to Rehaif to have charged the petit-
ioner with a crime. The jury could not rely on the testimony of the only
true witness in this case. It is proven in the fact that the court removed
the four level enhancement at sentencing as to her statements and all of her
testimony given as to being uncredible.

Therefore, it is within this courts power to grant this motion as to
a supplemental brief and an amended motion as to the newest ruling in the

case just decided in Rehaif v. United States, No:17-9560. It would only go

 

to the fairness of the ruling of the jury in this case. If the court found
the witness, the only real witness in this case to be a liar and unreliable,
then it is only fair to be able to show where the court committed harmful
error in failing to correctly charge the jury in the above listed argument.
The petitioner in this matter was a member of good standing when this

incident happened. He was working and doing all of the right things he was
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page 7of8 PagelD 30

supposed to be doing to stay out of trouble. He was faced with an incident
beyond his control except at that spur of the moment, and acted out of the
moment to save his own life. Nothing more. The trial was not conducted in
the aspects that should have been accorded as to complete fairness as to
the jury charge or the lack thereof. It would be in the interests of jus-

tice if the court would grant this motion in full.

RELIEF REQUESTED

The petitioner would ask this Honorable Court to grant his relief in
the form of vacating his conviction and setting it aside in totality, or
in the least to remand for a new trial and correct accordance with the prop-
er charging of the jury in all aspects without the testimony of Keona Gorman.

He asks this and any other relief that this court deems appropriate.

Respectfully submitted,

( hk laancd 1) Hacer
Antonio Stacker

Register #20079-076

F.C.1I. Memphis

P.O. Box 34550

Memphis, TN. 38184-0550

on this 15 7 day of » A ly , 2019.
Case 2:19-cv-02315-SHL-dkv Document5 Filed 07/17/19 Page 8of8 PagelD 31

CERTIFICATE OF SERVICE

 

I, Antonio Stacker, do hereby verify and certify that a true and corr-
ect copy of the foregoing was deposited within the legal mailbox here at

F.C.1. Memphis, using First Class Postage, to the following concerned persons:

United States District Court
Office of the Clerk

Western District of Tennessee
242 Federal Building

167 North Main Street
Memphis, TN. 38103

Mr. Stigger

United States Attorneys Office
167 North Main Street, Suite 800
Memphis, TN. 38103

cy

Antonio Stacker
Register #20079-076
F.C.1. Memphis

P.O. Box 34500

Memphis, TN. 38184-0550

Qn thio J dsw of Jun cf , 2010
